Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 1 of 12 PageID 971




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                        JACKSONVILLE DIVISION

  In re: Joseph Patrick Kellogg,
                                      Bankruptcy Case No. 3:19-bk-3254-JAF
  Debtor.
  _________________________________

  AARON R. COHEN,

              Appellant,

  v.                                             Case No. 3:20-cv-989-MMH

  JOSEPH PATRICK KELLOGG,

              Appellee.
                                      /

                                   ORDER

        THIS CAUSE is before the Court on appeal from the United States

  Bankruptcy Court for the Middle District of Florida. Appellant Aaron R. Cohen

  (the Trustee) appeals the United States Bankruptcy Court’s Memorandum

  Decision and Order Overuling [sic], in Part, Chapter 7 Trustee’s Objection to

  Debtor’s Claim of Exemption, and Denying, in Part, Chapter 7 Trustee’s Motion

  for Turnover of Property of the Estate, (Doc. 4-4; Memorandum Decision), dated

  June 25, 2020, and the United States Bankruptcy Court’s subsequent Order

  Denying Motion for Reconsideration of Memorandum Decision and Order

  Over[r]uling, in Part, Chapter 7 Trustee’s Objection to Debtor’s Claim of

  Exemption, and Denying, in Part, Chapter 7 Trustee’s Motion for Turnover of
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 2 of 12 PageID 972




  Property of the Estate (Doc. 4-5; Order Denying Reconsideration), dated August

  17, 2020.1 On November 20, 2020, the Trustee filed an initial brief with leave

  of Court.2 See Initial Brief of Appellant, Aaron R. Cohen, Chapter 7 Trustee

  (Doc. 10; Initial Brief). Appellee-debtor Joseph P. Kellogg filed a response brief

  on December 21, 2020. See Appellee’s Brief on Appeal (Doc. 12; Response Brief).

  On January 1, 2021, the Trustee filed a reply brief. See Reply Brief of Appellant,

  Aaron R. Cohen, Chapter 7 Trustee (Doc. 13; Reply Brief).3 Accordingly, the

  appeal is ripe for review.




  1       See Notice of Appeal of (I) Memorandum Decision and Order Over[r]uling, in
  Part, Chapter 7 Trustee’s Objection to Debtor’s Claim of Exemption, and Denying, in
  Part, Chapter 7 Trustee’s Motion for Turnover of Property of the Estate and (II) Order
  Denying Motion for Reconsideration of Memorandum Decision and Order Over[r]uling,
  in Part, Chapter 7 Trustee’s Objection to Debtor’s Claim of Exemption and Denying,
  in Part, Chapter 7 Trustee’s Motion for Turnover of Property of the Estate (Doc. 1-1;
  Notice of Appeal), filed on August 27, 2020.
  2       On two separate occasions, the parties jointly moved for an extension of time to
  file their respective appellate briefs. See Joint Motion for Extension of Time in Which
  to File and Serve Appellate Briefs (Doc. 6), filed on October 9, 2020; see also Second
  Joint Motion for Extension of Time in Which to File and Serve Appellate Briefs (Doc.
  8), filed on November 10, 2020. On each occasion, the Court granted the parties’
  motion. See Order (Doc. 7), entered on October 13, 2020; see also Order (Doc. 9),
  entered on November 12, 2020. Thus, the parties timely filed their appellate briefs.
  3       The Court notes that the parties request oral argument on the issue before the
  Court in this appeal. See Initial Brief at 5; Response Brief at 7. However, after
  examining the briefs and record, the Court determines that oral argument is
  unnecessary because the facts and legal arguments are more than adequately
  presented in the briefs and in the record and oral argument would not significantly aid
  the Court’s consideration of the issues. See Rule 8019(b)(3), Federal Rules of
  Bankruptcy Procedure (Rule(s)).


                                            -2-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 3 of 12 PageID 973




        I.    Standard of Review

        This Court has jurisdiction to hear an appeal from a final judgment

  entered by the United States Bankruptcy Court. See 28 U.S.C. § 158(a). In

  functioning as an appellate court, the Court reviews de novo the legal

  conclusions of a bankruptcy court but must accept a bankruptcy court’s factual

  findings unless they are clearly erroneous. See In re JLJ Inc., 988 F.2d 1112,

  1116 (11th Cir. 1993). “A finding [of fact] is ‘clearly erroneous’ when although

  there is evidence to support it, the reviewing court on the entire evidence is left

  with the definite and firm conviction that a mistake has been committed.”

  United States v. U.S. Gypsum Co., 333 U.S. 364, 395 (1948). Bankruptcy Rule

  8013 further instructs district courts to give due regard “to the opportunity of

  the bankruptcy court to judge the credibility of the witnesses.” This is because

  “only the trial judge can be aware of the variations in demeanor and tone of voice

  that bear so heavily on the listener’s understanding of and belief in what is

  said.” Anderson v. City of Bessemer City, 470 U.S. 564, 575 (1985) (discussing

  clearly erroneous standard under the Federal Rules of Civil Procedure). In

  addition, on appellate review the Court may not make independent factual

  findings. See In re JLJ, Inc., 988 F.2d at 1116; In re Englander, 95 F.3d 1028,

  1030 (11th Cir. 1996).     Accordingly, “[i]f the bankruptcy court is silent or

  ambiguous as to an outcome determinative factual question, the case must be




                                          -3-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 4 of 12 PageID 974




  remanded to the bankruptcy court for the necessary factual findings.” In re JLJ,

  Inc., 988 F.2d at 1116.

        II.   Proceedings Before the Bankruptcy Court

        On August 26, 2019, Kellogg filed a voluntary petition for relief under

  Chapter 7 of the Bankruptcy Code. See Bankruptcy Docket Sheet (Doc. 4-8;

  Bankruptcy Docket) at 12; see also Voluntary Petition for Individuals Filing for

  Bankruptcy (Doc. 5-21; Petition) at 2.      In his bankruptcy petition, Kellogg

  claimed a number of his personal assets as exempt, including, in relevant part,

  an exemption in his Thor Motor Coach 27’ M-25C E450 Ford V10 (Motor Home).

  See Petition at 17–18. On October 28, 2019, the Trustee filed objections to

  Kellogg’s claimed exemptions, in which he objected to, amongst other items,

  Kellogg’s claimed exemption in the Motor Home. See Bankruptcy Docket at 11;

  see also Trustee’s Objections to Debtor’s Claims of Exemptions (Doc. 4-9;

  Objections). On the same date, the Trustee filed a motion seeking turnover of

  various property in Kellogg’s estate. See Trustee’s Motion for Turnover of

  Property of the Estate (Doc. 4-10; Turnover Motion). Following a joint trial on

  the Trustee’s Objections and Turnover Motion, the bankruptcy court sustained

  the Trustee’s objections and granted the Turnover Motion as to all matters

  except Kellogg’s claimed exemption in the Motor Home. See Memorandum

  Decision at 1; see also Partial Order Sustaining Trustee’s Objection to Debtor’s

  Claims of Exemptions in Part (Doc. 4-24), dated March 4, 2020; Partial Order


                                        -4-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 5 of 12 PageID 975




  Granting Trustee’s Motion for Turnover of Property of the Estate in Part (Doc.

  4-25), dated March 4, 2020. In doing so, the bankruptcy court took under

  advisement the question forming the basis of this appeal—whether the Motor

  Home qualifies as Kellogg’s exempt homestead under Florida law.               See

  Memorandum Decision at 1, 4 (citing 11 U.S.C. § 522(b)(2) and Florida Statutes

  section 222.20).

        The bankruptcy court addressed this remaining issue at length in the

  subsequent Memorandum Decision. After thoroughly discussing the evidence

  proffered by the parties,4 the bankruptcy court applied the six-factor test

  outlined in In re Yettaw, 316 B.R. 560, 562–63 (Bankr. M.D. Fla. 2004), and

  ultimately concluded that the Motor Home qualifies as Kellogg’s “dwelling

  house” within the meaning of Florida Statutes section 222.05.                 See

  Memorandum Decision at 2–6. Thus, the bankruptcy court determined that

  Kellogg’s claimed homestead exemption in the Motor Home was valid, and

  accordingly overruled the Trustee’s remaining objection and denied the

  Trustee’s Turnover Motion as to the Motor Home. Id. at 6, 10. After filing an

  unsuccessful motion for reconsideration of the bankruptcy court’s Memorandum

  Decision, see Motion for Reconsideration of Memorandum Decision and Order




  4     The evidence included the testimony of the Trustee’s appraiser, Peter Mocke,
  the Trustee, and Kellogg. See Memorandum Decision at 2, n.2; see generally
  Transcript of Proceedings (Doc. 4–27).


                                         -5-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 6 of 12 PageID 976




  Over[r]uling, in Part, Chapter 7 Trustee’s Objection to Debtor’s Claim of

  Exemption, and Denying, in Part, Chapter 7 Trustee’s Motion for Turnover of

  Property of the Estate (Doc. 11; Motion for Reconsideration) at 26–37; see also

  Order Denying Reconsideration, the Trustee appealed to this Court.5

        III.   Discussion

        Ultimately, the question on appeal is whether the bankruptcy court

  correctly concluded, under the specific facts of this case, that the Motor Home

  qualifies as Kellogg’s “dwelling house” such that it is entitled to homestead

  protection under Florida law. The parties do not contest the relevant facts,

  rather, the Trustee maintains that the facts and circumstances surrounding

  Kellogg’s ownership and use of the Motor Home preclude a finding that the

  Motor Home qualifies for homestead protection under Florida law.                    See

  generally Initial Brief; Reply Brief.




  5     As noted, the Trustee appeals both the bankruptcy court’s Memorandum
  Decision and the bankruptcy court’s subsequent Order Denying Reconsideration of
  that decision. See Notice of Appeal; see also Initial Brief at 5. However, in support of
  the Motion for Reconsideration, the Trustee did not identify an intervening change in
  controlling law, proffer new evidence, nor raise new arguments. Lamar Advertising of
  Mobile, Inc. v. City of Lakeland, Fla., 189 F.R.D. 480, 489 (M.D. Fla. 1999). Thus, to
  avoid unnecessary duplication of effort, the Court will not separately discuss the Order
  Denying Reconsideration, as the merits of the Trustee’s arguments with regard to that
  order are identical to those regarding the Memorandum Decision. See Order Denying
  Reconsideration at 2 (observing that in the Motion for Reconsideration the Trustee
  merely reasserted “the same legal arguments that [he] made at and prior to trial”); see
  also Motion for Reconsideration.


                                            -6-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 7 of 12 PageID 977




        As the bankruptcy court aptly observed, whether a motor home qualifies

  as a “dwelling house” within the meaning of section 222.05 is a fact-intensive

  and case-specific inquiry.    See Memorandum Decision at 5 (citing In re

  Schumacher, 400 B.R. 831, 835 (Bankr. M.D. Fla. 2008); In re Yettaw, 316 B.R.

  at 562–63; and In re Meola, 158 B.R. 881, 882 (Bankr. M.D. Fla. 1993)). Notably,

  in making that determination both Florida state courts and federal bankruptcy

  courts have instructed that the applicability of homestead exemption should be

  liberally construed in favor of the individual claiming the exemption. See id. at

  4 (citing, e.g., In re Yettaw, 316 B.R. at 562; Miami Country Day Sch. v. Bakst,

  641 So. 2d 467, 468–69 (Fla. 3rd DCA 1994); and Havoco of Am., Ltd. v. Hill,

  790 So. 2d 1018, 1020–21 (Fla. 2001)); see also In re Schumacher, 400 B.R. at

  835 (quoting Quigley v. Kennedy & Ely Ins., Inc., 207 So.2d 431, 432 (Fla.1968))

  (“The Florida Courts have consistently and emphatically held the homestead

  exemption is to be construed liberally. It is ‘well settled’ in the Florida State

  Courts the homestead exemption ‘should be liberally construed in the interest

  of protecting the family home.’”); In re Bubnak, 176 B.R. 601, 602–03 (Bankr.

  M.D. Fla. 1994) (observing the liberal construction afforded homestead status

  and determining that a motor home qualified for Florida’s homestead

  exemption); In re Mangano, 158 B.R. 532, 534–35 (Bankr. S.D. Fla. 1993)

  (same). Indeed, the Florida Supreme Court has recognized




                                         -7-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 8 of 12 PageID 978




        [a]s a matter of public policy, the purpose of the homestead
        exemption is to promote the stability and welfare of the state by
        securing to the householder a home, so that the homeowner and his
        or her heirs may live beyond the reach of financial misfortune and
        the demands of creditors who have given credit under such law.

  Public Health Trust v. Lopez, 531 So. 2d 946, 948 (Fla. 1988). Moreover, a

  debtor’s homestead exemption claim is presumptively valid, In re Schumacher,

  400 B.R. at 835 (citing Colwell v. Royal Int'l Trading Corp., 196 F.3d 1225, 1226

  (11th Cir. 1999)), and the party objecting to a claimed exemption bears the

  burden of “‘mak[ing] a strong showing’ the debtor is not entitled to the claimed

  exemption,” id. (quoting In re Franzese, 383 B.R. 197, 202–03 (Bankr. M.D. Fla.

  2008)).

        When determining whether an unconventional or nontraditional abode,

  such as a motor home, qualifies for Florida’s homestead exemption, courts look

  to the six-factor test articulated in In re Yettaw, 316 B.R. at 562–63. These

  factors include—but are not limited to—the following: 1) the debtor’s intent to

  make the nontraditional abode his homestead; 2) whether the debtor has no

  other residence; 3) whether the evidence establishes a continuous habitation; 4)

  whether the debtor maintains at least a possessory right associated with the

  land establishing a physical presence; 5) whether the nontraditional abode has

  been physically maintained to allow long-term habitation versus mobility; and

  6) whether the physical configuration of the abode permits habitation, otherwise

  the physical characteristics are immaterial. Id.; see also In re Schumacher, 400


                                         -8-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 9 of 12 PageID 979




  B.R. at 835. Although no single factor is determinative, as the bankruptcy court

  recognized, the intent of the debtor bears the most weight in the analysis. See

  Memorandum Decision at 5, n.21 (citing In re Schumacher, 400 B.R. at 835; and

  In re Mead, 255 B.R. 80, 84–85 (Bankr. S.D. Fla. 2000)).

        Here, the Court is satisfied that application of the In re Yettaw test to the

  facts and circumstances related to Kellogg’s Motor Home qualify it for

  homestead protection under Florida law.         Upon a de novo review of the

  bankruptcy court’s legal conclusions, and review of the bankruptcy court’s

  factual determinations for clear error, the undersigned concludes that the

  bankruptcy court correctly found that the Motor Home in this case is Kellogg’s

  “dwelling house,” and therefore, his exempt homestead.              Indeed, upon

  consideration of the evidence introduced regarding the Motor Home, the

  bankruptcy court concluded that Kellogg purchased the Motor Home for use as

  his residence and has continuously used it in that manner. See Memorandum

  Decision at 6. Moreover, the bankruptcy court determined that the Motor

  Home’s physical characteristics support habitation, Kellogg has no other

  residence and has maintained a possessory right to a location at Sunny Sands

  motor home resort,6 and—despite pre-petition travels—the Motor Home has




  6      Sunny Sands is a mobile home park located in Pierson, Florida. See Mr.
  Kellogg’s Affidavit in Opposition to Trustee’s Motion for Summary Judgment (Doc. 5-
  17) at 6–8.


                                          -9-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 10 of 12 PageID 980




  remained in Kellogg’s rented spot at Sunny Sands attached to utilities. See id.

  at 6, 9. To the extent that these conclusions were based on the evidence adduced

  at trial, the Court has identified no error in the bankruptcy court’s factual

  findings. In re JLJ Inc., 988 F.2d at 1116. Although the Trustee maintains that

  the relative mobility of the Motor Home, coupled with the circumstances of

  Kellogg’s relationship with Sunny Sands, renders the Motor Home ineligible for

  homestead protection under Florida law, the Trustee’s arguments to this effect

  are simply unavailing. The mobility of the Motor Home is but a single factor in

  the In re Yettaw test, and the Court agrees with the bankruptcy court that

  Kellogg’s Motor Home meets the permanency requirement under Florida law.

  Thus, bearing in mind the liberal construction afforded homestead exemption

  claims, application of the in re Yettaw factors here qualify the Motor Home as

  Kellogg’s “dwelling house” within the meaning of Florida Statutes section

  222.05. See Memorandum Decision at 6; see also In re Mead, 255 B.R. at 84–85

  (concluding that rather than focusing on the mobility of a nontraditional abode,

  “[a] better test to determine homestead exemption is one based on function and

  use of the dwelling structure, rather than its size, design, utility hookups, or

  ability to be moved”); In re Mangano, 158, B.R. at 534 (“A liberal construction

  [of homestead exemption claims] mandates that the Court focus more on the use

  of the [motor home] than its design or size.”). Therefore, based on the well-




                                        -10-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 11 of 12 PageID 981




  reasoned Memorandum Decision and Order Denying Reconsideration, the

  bankruptcy court’s findings are due to be affirmed.

        Accordingly, it is hereby

        ORDERED:

         1. The United States Bankruptcy Court’s Memorandum Decision and

            Order Overuling [sic], in Part, Chapter 7 Trustee’s Objection to

            Debtor’s Claim of Exemption, and Denying, in Part, Chapter 7

            Trustee’s Motion for Turnover of Property of the Estate (Doc. 4-4),

            entered in Bankruptcy Case No. 3:19-bk-3254-JAF, is AFFIRMED.

         2. The United States Bankruptcy Court’s Order Denying Motion for

            Reconsideration of Memorandum Decision and Order Over[r]uling, in

            Part, Chapter 7 Trustee’s Objection to Debtor’s Claim of Exemption,

            and Denying, in Part, Chapter 7 Trustee’s Motion for Turnover of

            Property of the Estate (Doc. 4-5), entered in Bankruptcy Case No.

            3:19-bk-3254-JAF, is AFFIRMED.

         3. The Clerk of the Court is directed to transmit a certified copy of this

            Order to the Clerk of the bankruptcy court.




                                        -11-
Case 3:20-cv-00989-MMH Document 16 Filed 08/17/21 Page 12 of 12 PageID 982




         4. The Clerk of the Court is further directed to enter judgment consistent

            with this Order, terminate any pending motions, and close this case.

        DONE AND ORDERED at Jacksonville, Florida, this 17th day of

  August, 2021.




  lc27
  Copies to:
  The Hon. Roberta A. Colton, United States Bankruptcy Judge
  Counsel of Record




                                        -12-
